Citation Nr: 1427079	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for cervical spine disability, to include as secondary to service-connected bilateral spondylolysis at L-5.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981 and from January 1982 to January 1984.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was not provided a VA examination pursuant to his service connection claim for cervical spine disability, to include as secondary to service-connected bilateral spondylolysis at L-5.  Generally, the evidence of record must indicate that a current disability (or persistent and recurrent symptoms thereof) may be associated with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service or a service-connected disability include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.

In support of his claim, the Veteran asserted, in part, that his current cervical spine disability is due to compensating for his service-connected bilateral spondylolysis at L-5.  Specifically, the Veteran stated that his service-connected bilateral spondylolysis at L-5 is manifested by painful forward flexion.  In order to compensate for this, the Veteran stated that he overused his thoracic and cervical spine and the associated muscles, tendons, and ligaments.  An August 2009 private treatment report included an assessment that the Veteran's cervical spine pain is due partly to "excessive [right] upper trap[izoid] utilization."  

The Board finds that this evidence meets the low evidentiary threshold that there be an indication of an association between the claimed disability and a service-connected disability.  Id.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required to provide the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a VA examination to determine the nature and etiology of any found cervical spine disability.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's cervical spine disability.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any found cervical spine disability was 

(a) incurred in or due to the Veteran's active duty service; OR 

(b) is due to or chronically aggravated by service-connected bilateral spondylolysis at L-5.  

In rendering any etiological opinion, the examiner must address the Veteran's assertions, including, but not limited to, that he injured his cervical spine at the same time he injured his lumbar spine and that his cervical spine disability is a consequence of over-compensating for his service-connected bilateral spondylolysis at L-5. 

A complete rationale for all opinions must be provided.

In providing answers to the questions posed, the examiner is advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. Use of the phrases more likely and as likely support the contended causal relationship, while less likely weighs against the claim.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to so report, without good cause, to include the denial of his claim.  See 38 C.F.R. § 3.655 (2013).
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

